Citation Nr: 0738085	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  04-05 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for Meniere's disease.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from October 1942 to 
November 1945.  

These matters come to the Board of Veterans' Appeals (Board) 
following March 2003 and September 2003 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York.  In August 2004, a Deputy Vice-Chairman 
of the Board granted the veteran's motion, filed through his 
then-appointed representative, to advance this appeal on the 
Board's docket pursuant to 38 U.S.C.A. § 7107 (West 2002) and 
38 C.F.R. § 20.900(c) (2007).  

In September 2004, the Board remanded the veteran's claims 
for additional development.  Following further development of 
the record, the VA Appeals Management Center (AMC) continued 
the denial of the veteran's claims.  The veteran's appeal was 
returned to the Board, which in a July 2005 decision also 
denied the claims on appeal.  The veteran filed a motion for 
reconsideration of the Board's July 2005 decision.  In 
November 2005, the Board denied the veteran's motion.  

Thereafter, the veteran appealed the Board's July 2005 
decision to the United States Court of Appeals for Veteran's 
Claims (Court).  In July 2007, counsel for the Secretary of 
VA and the veteran filed a joint motion with the Court to 
vacate the July 2005 Board decision and to remand the issues 
on appeal for readjudication.  In a July 2007 Order, the 
Court granted the joint motion, and remanded the matter to 
the Board for further proceedings consistent with the joint 
motion.  The issues on appeal were remanded for 
readjudication pursuant to the provisions of 38 U.S.C.A. § 
7252(a) (West 2002).  

In August 2007, the Board contacted the veteran's attorney by 
letter and notified him of the right to submit additional 
argument and/or evidence concerning the issues on appeal.  In 
October 2007, the veteran testified during a hearing before 
the undersigned Veterans Law Judge in Washington, D.C.  At 
the hearing, the veteran submitted additional evidence in 
support of his claims.  The veteran waived initial RO 
consideration of the evidence.  The Board accepts the 
evidence for inclusion into the record on appeal.  See 
38 C.F.R. § 20.800 (2007).  


REMAND

The veteran in this case seeks service connection for 
Meniere's disease and hearing loss and tinnitus.  It is 
argued that the veteran's current ear-related problems are 
the result of extensive exposure to hazardous noise during 
World War II.  In particular, the veteran was in the Army Air 
Corps and assigned to a B-17 aircraft that conducted combat 
operations over Germany.  The veteran was a flight 
engineer/turret gunner.  

The veteran has reported that as a member of a B-17 flight 
crew he was exposed to extreme cold, altitude pressure 
changes and acoustic trauma from engine noise and machine gun 
fire.  As a result, he experienced dizzy spells, hearing 
loss, and tinnitus in service and has experienced such 
conditions since service.  The veteran's service medical 
records are silent for treatment for dizzy spells, hearing 
loss and/or tinnitus.  The veteran reported that he did not 
seek medical treatment for these conditions because he was 
fearful that it would lead to his being replaced as a member 
of his aircraft's crew and an ultimate assignment to another 
aircraft.  

The veteran is competent to provide testimony concerning 
factual matters of which he has first hand knowledge (i.e., 
experiencing noise as well as dizzy spells, hearing loss and 
tinnitus).  See e.g., Barr v. Nicholson, 21 Vet. App. 303, 
307-08) (the Board may not reject as not credible any 
uncorroborated statements merely because the contemporaneous 
medical evidence is silent as to complaints or treatment for 
the relevant condition or symptoms); see also Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  Furthermore, while the 
lack of contemporaneous medical records may be a fact the 
Board can consider, the mere lack of such records does not, 
in and of itself, render lay evidence not credible.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir 2006).  

Post-service medical evidence reflects the veteran's first 
documented treatment for ear problems was in the 1970s.  The 
veteran has reported that at the time of his discharge from 
service he was seeing a Dr. Joseph Sokolowski for spells of 
vertigo and that he later received treatment for vertigo from 
other doctors.  He reported that he even saw Dr. Sokolowski 
during service while at home on furlough.  According to the 
veteran, none of the records associated with his medical 
treatment prior to 1970 is available for review.  In support 
of his claims, the veteran has submitted a number of 
statements from persons who knew him and of his problems, to 
include a statement from his sister.  In her statement, the 
veteran's sister described the veteran's problems with 
vertigo and with hearing loss.  The veteran has also 
submitted copies of pages of his mother's diary, which he 
contends is evidence of post-service treatment for vertigo.  
In this regard, the veteran alleges that entries in the diary 
reflect that when he was recalled to active duty in 1950, Dr. 
Sokolowski provided a letter in which he described the 
veteran as being medically unfit for active duty.  As a 
result of the letter, the veteran was exempted from further 
service.  

The relevant medical evidence consists of a June 2002 letter 
from Fayez F. Chahfe, M.D.  In that letter, Dr. Chahfe opined 
that the veteran's Meniere's disease was due to long hours of 
flying while in the United States Air Force.  Dr. Chahfe 
provided no reasons and/or explanation for his opinion.  The 
Board notes that the value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
See Bloom v. West, 12 Vet. App. 185, 187 (1999).  The 
rationale for Dr. Chahfe's opinion is extremely relevant 
given that there was no complaint, finding, or diagnosis for 
dizzy spells, hearing loss, and/or tinnitus during a 
separation medical examination at Mitchell Field, New York, 
in November 1945.  In this regard, the veteran has testified 
that he was first treated by Dr. Sokolowski while on home on 
furlough prior to his discharge from service.  

Likewise, it is unclear to the Board whether the veteran's 
credible statements were considered by the VA audiologist in 
July 2003.  It would appear that her opinion in the report of 
the July 2003 VA audiological examination was strongly 
influenced by the lack of any treatment of the veteran in 
service for dizziness, hearing loss and/or tinnitus while the 
veteran was involved in flying combat missions.  

Therefore, in light of the evidence of record and the need 
for a more definitive medical opinion that accounts for the 
veteran's lay testimony as well as the clinical record, the 
veteran should be scheduled for an additional VA medical 
examination, preferably to be conducted by a VA 
otolaryngologist or other qualified physician.  Such 
examination should include a well reasoned medical opinion 
addressing the nature and etiology of any diagnosed Meniere's 
disease, hearing loss, and tinnitus, which is based upon 
consideration of the veteran's documented history and 
assertions through review of the claims file.  38 U.S.C.A. 
§ 5103A (West 2002).  The veteran is herein advised that 
failure to report to any scheduled examination, without good 
cause, could result in denial of his claims on appeal.  See 
38 C.F.R. § 3.655 (2007).  

The Board is well aware that the Court has cautioned against 
seeking an additional medical opinion where favorable 
evidence in the record is unrefuted.  The Court specifically 
indicated that it would not be permissible to undertake 
further development if the purpose was to obtain evidence 
against an appellant's claim.  See Mariano v. Principi, 17 
Vet. App. 305, 312 (2003); see also 38 C.F.R. § 3.304(c) (the 
development of evidence in connection with claims for service 
connection will be accomplished when deemed necessary but it 
should not be undertaken when available evidence is 
sufficient for a determination).  

Here, the July 2007 Joint Motion for Remand indicates that if 
the veteran's statements regarding his symptoms of dizziness, 
hearing loss, and tinnitus in service are considered to be 
credible by the Board, then the statement by the VA 
audiologist noted in the report of July 2003 VA audiological 
examination would be evidence that is supportive of an award 
of service connection.  However, in the report of July 2003 
audiological examination, the VA audiologist noted the 
following: 

The only treatment in this time for the Meniere's 
complaint was 7/1/01 by Dr. Chahfe who posed that 
the syndrome was due to the veteran's hours of 
flying in the airforce.  This opinion is refuted 
by the fact that infirmary notes in the C-file do 
not mention dizziness as a complaint.  Barotrauma 
as a trigger occurs at the time, not years later.  

In this case, even accepting as credible the veteran's 
statements regarding his experiencing dizziness, hearing 
loss, and tinnitus in service, the Board is not at liberty to 
speculate on what the VA audiologist would have ultimately 
concluded based on a different reading of the evidence before 
her at the time of the July 2003 examination.  See e.g., 
Colvin v. Derwinski, 1 Vet. App. 171 (1991) (VA adjudicators 
may consider only independent medical evidence to support 
their findings; they may not rely on their own 
unsubstantiated medical conclusions).  In this regard, even 
accepting the veteran's statements as credible, the VA 
audiologist's opinion may ultimately have been influenced 
more by the veteran's November 1945 separation medical 
examination and the lack of any reporting of immediate or 
prior history of dizziness, hearing loss, and/or tinnitus 
resulting from his flying duties in service.  Therefore, the 
Board finds further evidentiary development of the record for 
an additional VA medical opinion is appropriate.  See Bowling 
v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the 
Board's duty to return an inadequate examination report "if 
further evidence or clarification of the evidence . . . is 
essential for a proper appellate decision"); see also 
Shoffner v. Principi, 16 Vet. App. 208, 213 (2002) (VA has 
the discretion to decide when additional development is 
necessary).  

The action identified herein is consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).  However, identification of 
specific actions requested on remand does not relieve VA of 
the responsibility to ensure full compliance with the Act and 
its implementing regulations.  Hence, in addition to the 
action requested above, the originating agency should also 
undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claims 
on appeal.  

In view of the foregoing, these matters are REMANDED for the 
following action:

1.  The veteran and his attorney should 
be sent a letter requesting that the 
veteran provide sufficient information, 
and if necessary, authorization to enable 
any additional pertinent evidence to be 
obtained that is currently not of record.  
The veteran should also be invited to 
submit all pertinent evidence in his 
possession, and the letter should explain 
the type of evidence that is his ultimate 
responsibility to submit.  

2.  After securing any additional 
evidence as a result of the development 
above, the veteran should be scheduled to 
undergo a VA medical examination, 
conducted by an otolaryngologist or other 
qualified physician.  All appropriate 
testing should be conducted and all 
clinical findings should be reported in 
detail.  A detailed history should be 
obtained from the veteran.  The examiner 
should be asked to review the claims file 
(in particular, both reports of July 2003 
VA examinations, SMRs, a June 2002 letter 
and opinion from Fayez F. Chahfe, M.D., 
and the veteran's testimony) and examine 
the veteran.  

The examiner should opine as to whether 
it is at least as likely as not (i.e., 
there is at least a 50 percent 
probability) that any diagnosed Meniere's 
disease is related to the veteran's 
period of military service.  Likewise the 
examiner should opine as to whether it is 
at least as likely as not that any 
diagnosed hearing loss and tinnitus are 
related to any identified Meniere's 
disease or otherwise to the veteran's 
period of military service.  The bases 
for any opinion provided must be 
explained in detail with the complete 
rationale for the opinions expressed.  

In providing the requested medical 
opinions, as requested above, the 
examiner should accept as credible the 
veteran's statements that he experienced 
dizzy spells, hearing loss, and tinnitus 
in service, even in the absence of 
contemporaneous service medical records.  
38 U.S.C.A. § 1154 (West 2002).  

3.  After the requested development has 
been completed, the medical opinion 
evidence should be reviewed to ensure 
that it is in complete compliance with 
the directives of this remand.  If the 
report is deficient in any manner, 
corrective procedures must be 
implemented.

4.  After undertaking any other 
development deemed appropriate, the 
veteran's claims should be readjudicated 
in light of all pertinent evidence and 
legal authority.  If any benefit sought 
is not granted, the veteran and his 
attorney should be furnished with a 
supplemental statement of the case 
(SSOC).  The veteran and his attorney 
should then be given an opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
VA.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

